Opinion by
Keefe, J.
At the hearing three witnesses, including the examiner of merchandise, testified for the plaintiff. The merchandise was described by the witnesses as vases of plain white china embossed in the mold, having handles in ornamental forms such as a bird with wings, etc., and they stated that the.articles were regarded by the trade and dealt in as white blanks for ornamentation, and that the handles were utilitarian in purpose. In view of the uncontradicted evidence the vases in question were held dutiable at 60 percent under paragraph 212 as claimed.